Citation Nr: 1536360	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disability.
	
2.  Entitlement to service connection for residuals of prostate cancer.

3.  Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision, in relevant part, denied service connection for residuals of prostate cancer, and found that new and material evidence had not been submitted to reopen claims previously denied in a June 1998 Board decision for a lung condition (claimed as asthma) and a bladder disorder.  In August 2011 and December 2012, the Veteran filed a timely Substantive Appeal.  
  
In June 2014, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In a September 2014 decision, the Board found that new and material evidence had been submitted to reopen the Veteran's claims for a lung disability and a bladder disability.  Those claims, as well as the Veteran's claim for residuals of prostate cancer, were remanded for further development.    

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.
 


FINDINGS OF FACT

1.  The Veteran's lung disability first manifested many years after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event, including exposure to jet fuel and solvents.

2.  The Veteran's prostate cancer, with its resulting residuals, first manifested many decades after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event, including exposure to jet fuel and solvents.

3.  The Veteran's bladder disability, claimed as urine leakage and dribbling, first manifested many years after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event, including exposure to jet fuel and solvents, and is not secondary to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for a bladder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014).

In the present case, in June 2010 and August 2010 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the Veteran's claims file include some service treatment records, service personnel records, United States Air National Guard medical records, VA medical records, VA examination reports, private treatment records, a letter from R.R., DO, and the statements of the Veteran, his wife, and his representative.  In addition, several pieces of medical literature submitted by the Veteran have been associated with the Veteran's claims file.  

The Board recognizes that VA was unable to obtain the Veteran's complete service treatment records.  In July 1992, VA was informed that no medical records were on file for the Veteran.  The Veteran was informed of this in July 1992, and VA requested that the Veteran provide any records that he had.  The Veteran responded that he did not have any records, but provided the locations where he served.  VA then requested service treatment records for these locations, but was informed, in September 1992, that available requested records were forwarded and there were no other medical records on file.  A January 1993 Statement of the Case informed the Veteran that none of his service treatment records were available and that all attempts to secure them were unsuccessful.  The Veteran also was informed that VA had records from an October 1972 Air National Guard examination.  The Veteran's February 1967 separation examination and medical history were received by VA in March 1995.   

In his August 2011 Notice of Disagreement, as well as at his June 2014 Board hearing, the Veteran stated that, a few days before he was to be discharged, a medical officer asked if he had any medical problems that had not been discussed.  The Veteran responded that he had problems with his breathing and in his scrotum.  He was told he would have to stay past his discharge date to address these concerns.  The Veteran stated he wanted to go home and to just give him his discharge papers.

The most relevant service treatment records with respect to the Veteran's claims are his separation examination and medical history.  As noted, these records are included in the Veteran's claims file.  The Veteran was very detailed and comprehensive on his February 1967 Report of Medical History.  With respect to the Veteran's claim that he had problems in his scrotum in service, the March 2013 VA examiner treated the Veteran's statement as credible and addressed this complaint in the examination report.  The Board finds that any additional efforts to obtain service treatment records would be futile.  Additionally, the Veteran has been aware since at least January 1993 of the unavailability of his service treatment records. 

The Board also acknowledges that the Veteran contends that VA records from the 1970s are missing.  On his December 2012 Appeal to Board of Veteran's Appeals (VA Form 9), the Veteran stated that he was treated by VA for a bladder problem as early as 1973.  At his June 2014 Board hearing, the Veteran testified that he received treatment from VA in the 1970s, had requested that VA obtain those records multiple times, and was told that the records are unavailable.  In support of his testimony, the Veteran showed the undersigned VLJ checks made payable to the Veteran's Administration.  The Veteran testified that the checks were in connection with VA treatment, but he could not say to what the checks related.  The Veteran did not submit these checks as evidence.

The Board notes that there is no request in the Veteran's claims file for VA to obtain VA treatment records from the 1970s; however, the Board finds that medical evidence concerning the Veteran's condition in the 1970s (as detailed below) is already of record so there is no need to develop for further records.  Notably, in the July 1992 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran did not make any mention of VA treatment in connection with his claims.  The Veteran submitted private treatment records from the 1970s in support of those claims, but did not submit VA records from that period and the private treatment records do not reference treatment at VA.  A February 1998 statement by the Veteran's representative provides that the Veteran was treated by private physicians in connection with his claimed disabilities.  See February 1998 Statement of Accredited Representation in Appealed Case (VA Form 646).  

The Veteran was afforded a VA examination in March 2013 and an additional medical opinion was obtained in February 2015.  The Board finds these reports to be adequate, as the examiner and/or physician rendering the medical opinion, as applicable, examined the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/ military/occupational history, conducted a physical examination and testing, and provided reasoned rationales for the opinions rendered.  The reports show that the examiner and physician considered all relevant evidence of record, including the Veteran's statements.  

The Board acknowledges that the Veteran testified at his June 2014 Board hearing that the March 2013 VA examiner was unfair and that his report was contrary to what the Veteran and his wife told the examiner.  However, as discussed above, the Board finds the March 2013 report to be adequate as the information provided in the report is consistent with the Veteran's testimony at his Board hearing.   

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran and his wife testified to the onset and symptoms of the Veteran's lung disability, bladder disability, and prostate cancer.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As noted above, in September 2014, the Board remanded the Veteran's claims for further development.  Social Security Administration (SSA) disability records were obtained as requested.  An addendum medical opinion was obtained that fully addressed the Board's questions.  In February 2015, the RO requested that R.R., DO clarify his January 2012 opinions and provide a basis for them.  In March 2015, Dr. R.R. responded electronically that no records were found for the Veteran.  The RO then submitted a second request to Dr. R.R. in April 2015 for clarification of his prior opinions.  In May 2015, Dr. R.R. submitted medical records from a March 2015 patient encounter that again set forth his opinions without any rationale.  Although Dr. R.R. did not provide the requested rationale, the Board finds that there has been compliance with the prior remand instructions by the RO and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION

The Veteran is seeking service connection for a lung disability and residuals of prostate cancer.  He contends that these disabilities are due to in-service exposure to jet fuel and solvents.  In addition, the Veteran is seeking service connection for a bladder disability (claimed as urine leakage and dribbling) on a direct basis and on a secondary basis as a residual of prostate cancer. 

The Veteran's Certificate of Release or Discharge from Active Duty (DD 214) shows his specialty as a jet engine mechanic.  As such, the Veteran's exposure to jet fuel and cleaning solvents is substantiated by the record.
  
A.  Relevant Law  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  In addition, service connection  can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B.  Background

The Veteran's February 1967 separation examination report shows the Veteran's lungs and genitourinary systems as normal.  In addition, a February 1967 chest x-ray is reported as negative.  On his Report of Medical History, the Veteran stated that he was in fair health.  He checked that he has had or now has chronic or frequent colds, chronic cough, and coughed up blood, but denied asthma, shortness of breath, and frequent or painful urination.  The physician clarified that the Veteran had frequent upper respiratory infections with spontaneous recovery, and had a chronic cough in 1964 with hemoptysis. 

Private records from 1970 and 1971 show evaluation of the Veteran's right elbow.
 
An October 1972 Report of Medical Examination in connection with the Veteran's enlistment into the Air National Guard shows normal lungs and genitourinary systems.  An October 1972 chest x-ray is reported as negative.  The report noted mild seasonal allergies, but none in the past two years.  The Veteran denied any significant medical history.  He described himself as being in good health on his Report of Medical History.  The Veteran checked that he had or has sinusitis, but denied chronic or frequent colds, asthma, shortness of breath, chronic cough, and frequent or painful urination.

A June 1975 private record shows the Veteran reported he was having prostate trouble.  A November 1975 history and physical states that the Veteran had prostate trouble about a year ago.  The genitourinary and respiratory systems were reported as functioning well at that time. 
 
A January 1978 chest x-ray reveals a calcified granuloma in the right mid lung field.  The lungs were clear.  The impression was a normal chest.  January and February 1978 histories and physicals in connection with lumbosacral strain note no bowel or bladder dysfunction or sexual dysfunction.  On examination, lungs were clear to auscultation and no rectal masses were palpated.  A February 1978 record shows the Veteran had massage treatment for prostatitis in the past.  The Veteran did not have any voiding symptoms.  His rectal examination was unremarkable.  The impression was that there was no prostatitis at that time.

A September 1980 history and physical shows the Veteran's genitourinary and respiratory systems were functioning well, with no history of difficulty.   

A December 1982 history and physical describes the Veteran as a "vigorous man" of excellent general health.  The Veteran denied chronic cough and dyspnea.  On examination, his chest was clear to percussion and auscultation, and his prostate was benign.

A May 1987 record shows no difficulty with bladder or bowel function.  An October 1987 request for x-ray consultation states the Veteran is a pipefitter and ex-smoker, with cough and asbestos exposure.  The physical examination was noted as within normal limits with seasonal upper respiratory infection.  The x-ray reveals a nodular density in the right lower lobe measuring about 11/2 to 2 centimeters (cms) in diameter.  It may have a small fleck of calcification.  Possibilities listed are primary lung malignancy, hematoma, or granuloma. 
  
In February 1988, the Veteran was diagnosed with bronchitis.  In May 1988, the Veteran went to the emergency room complaining of shortness of breath for 24 hours.  He was diagnosed with reactive airway disease.  A chest x-ray shows left hilar and right mid lung and hilar calcified granulomatous residuals that existed in August 1976.  (The August 1976 x-ray report is not of record.)  The lungs otherwise appeared clear.  In October 1988, it was noted the Veteran had a history of an allergic reaction of some sort causing an asthmatic condition and cough.  The assessment was bronchospasm.  In November 1988, the assessment was questionable extrinsic asthma.  

In January 1989, the Veteran reported having difficulty breathing for three weeks.  The assessment was extrinsic asthma.  In September 1989, the Veteran was found to have allergic sinusitis.  The Veteran's same symptoms of difficulty breathing continued in October 1989.   The assessment was hyperreactive airway disease.  In December 1989, the Veteran continued to report problems with shortness of breath; however, he was fine as long as he was on his medications.  Lungs were clear to auscultation.  The assessment was restrictive airway disease.  

In April 1990, he continued to have shortness of breath.  There were no wheezes.  The assessment was allergies, bronchospasm, and rhinitis.  In July and September 1990 the Veteran was complaining of allergies and a hard time breathing.  His nose was stopped up.

In January 1991, the Veteran complained of exertional dyspnea.  He reported that, for the past two years, he had great trouble breathing and that he was almost incapacitated by this problem.  The Veteran worked around asbestos insulation; although, he denied installing it.  The Veteran reported he had steroid shots in the past that were apparently for breathing and joint problems.  On examination, his lungs were clear to auscultation.  The assessment was that the Veteran probably had adult onset asthma.  A January 1991 chest x-ray shows calcifications in perihilar regions and right mid peripheral lung, compatible with granulomatous exposure in the past.  The impression was no acute pathology.  The density in the right mid lung was presumed to be of old inflammatory origin.  

In October 1991, the Veteran complained of a prostate problem and left testicular pain.  He was treated with an antibiotic. 

In July 1992, the Veteran's chief complaints were of shortness of breath and joint pain all over.  The Veteran reported that his shortness of breath began approximately two years ago and was intermittent.  He also reported nocturia and difficulty starting his stream quite frequently.  He reported a history of recurrent prostatitis over the last two years.  The impression was probable asthma, rule out bronchitis or chronic obstructive pulmonary disease (COPD), and probable benign prostatic hypertrophy, with history of recurrent prostatitis.

The Veteran applied for SSA disability benefits on the basis of joint disabilities and difficulty breathing in 1992.  In connection with his application, the Veteran stated that he had a breathing problem for about three years, but made no mention of prostate or urinary/bladder disabilities.  In April 1992 and July 1992, he was found not to be disabled due to discogenic and degenerative back disorders as the primary diagnosis, or osteoarthrosis as the secondary diagnosis.  Nevertheless, during the course of evaluation, the Veteran was found to be markedly depressed and anxious, and was determined to be disabled as of March 1992 with a primary diagnosis of depression and a secondary diagnosis of anxiety.  It was noted that the Veteran had anxiety due to COPD.  However, July 1992 pulmonary function tests (PFTs) show that the Veteran's flow rates pre-bronchodilator were all normal.  There was improvement post-bronchodilator, suggesting a slight element of reversible, subclinical bronchospasm.  

The Veteran was afforded a VA examination in May 1995.  The Veteran reported breathing problems intermittently, for which he used four different inhalers.  The examiner found that the Veteran did not really describe asthmatic-type symptoms or even bronchitis, but just intermittent difficulty breathing that was associated with exertional activities.  On examination, the Veteran was in no distress, and was not dyspneic or cyanotic.  His chest was clear to auscultation and percussion throughout.  A chest x-ray shows a densely calcified granuloma in the right mid lung.  The lungs were otherwise free of consolidation.  The impression was probable COPD; however, no PFTs were obtained or reviewed.

Thereafter, VA records show ongoing care and treatment for various respiratory complaints, including intermittent reports of dyspnea on exertion and asthma-type symptoms worsened with allergies.  Records contain assessments of asthma, bronchitis and/or pneumonia, and COPD.   

A November 2006 VA record shows the Veteran reported difficulty stopping his urine stream and nocturia.  His prostate was one plus.  Assessment was prostatitis, but no treatment was begun.
 
A March 2007 record is silent with respect to urination and his prostate.  A September 2007 record shows the Veteran complained of a terrible odor to his urine, difficulty starting and stopping his urine stream, and nocturia.  Antibiotics were begun for empiric treatment of prostatitis.  A March 2008 record shows routine follow up for prostatitis.  The Veteran reported nocturia and symptoms of erectile dysfunction, but denied difficulty with urination and dribbling.  An October 2008 record shows routine follow up for prostatitis.  The Veteran reported nocturia, but denied difficulty with urination and dribbling.  A November 2008 record shows the Veteran denied frequency, hesitancy, urgency, nocturia, urinary tract infection, and polyuria. 

The Veteran had a prostate biopsy in February 2010 due to elevated prostate-specific antigen (PSA) levels in June 2009 and December 2009.  He was diagnosed with prostate cancer and underwent a prostatectomy in April 2010.  In April 2010 pre-operatively, the Veteran denied issues with urinary incontinence, but did note some post-void dribbling and mild erectile dysfunction.  An April 2010 chest x-ray shows a 1.1 cm calcified nodule in the right lung.  There also was a 7 millimeter round nodular opacity projecting over the right lung base that was likely representing the nipple shadow.  Otherwise the lungs were clear.  The impression was old granulomatous lung disease.
 
At an April 2010 VA primary care visit, the Veteran reported dysuria for years. 

A January 2012 letter from R.R., DO states that the Veteran's asthma, at least as likely as not, started while in military service and is manifested by a chronic cough that has been documented by VA records.  Dr. R.R. continues that asthma can manifest by cough, wheeze, or shortness of breath.  Dr. R.R. states that the Veteran was exposed to fumes of the carbon tetrachloride that was used as a solvent for the parts he cleaned for airplanes.  Dr. R.R. opines that the Veteran's asthma and prostate cancer certainly, more likely than not, was caused by his exposure while serving in the military. 

The Veteran was afforded a VA examination in March 2013.  With respect to his lung disability, the Veteran reported that in about 1964 he started having breathing difficulties with coughing and difficulty getting his breath.  He reported working with carbon tetrachloride and solvents to clean aircraft parts.  The Veteran worked as a pipefitter for ten to twenty years, but denied working around asbestos.  He reported initial care for respiratory conditions in about 1967 from private physicians.  A February 2013 chest x-ray shows calcified granuloma involving the mid lung zone that was stable when compared to October 2009 and July 2011 examinations.  The lungs were otherwise clear.  PFTs from February 2013 show a borderline obstructive defect.  There was mild improvement after bronchodilators.  Lung volumes and diffusion capacity were normal.  The study was compatible with small airway disease.

After a very thorough review of the Veteran's claims file, interview and examination of the Veteran, and a review of the medical literature, the examiner opined that the Veteran's current respiratory conditions (asthma and COPD) are less likely as not a result of any event that occurred in service, including the 1967 report of cough and hemoptysis in 1964.  The examiner continued that the Veteran's respiratory conditions are at least as likely as not a result of post-service events, including allergic conditions reported in private medical records.  The examiner found that a search of UpToDate shows no association between asthma and COPD and the reported exposure to jet fuel, solvents, and hydrocarbons.  

With respect to the Veteran's bladder and prostate disabilities, the Veteran reported that he had aching in the scrotal area, with no treatment in service, that he reported at the separation physical.  He stated that he saw a doctor for prostate and urinary infections that were treated with antibiotics and prostate massage.  He stated that he reported prostate problems on entry to the Air National Guard in 1972.  The Veteran reported voiding dysfunction with urine leakage and increased frequency, erectile dysfunction, and Peyronie's disease following the April 2010 prostatectomy due to cancer.

Again, after a very thorough review of the Veteran's claims file, interview and examination of the Veteran, and a review of the medical literature, the examiner opined that the Veteran's prostate cancer is less likely as not a result of any event that occurred in service, including the reported in-service scrotal pain.  The examiner continued that the Veteran's prostate cancer is at least as likely as not associated with the normal aging process.  The examiner stated that a review of UpToDate shows that hydrocarbons, jet fuel, and solvents are not associated with prostate cancer.  The literature showed that prostate cancer has one of the strongest relationships between age and any human malignancy.  The examiner also opined that the Veteran's reported in-service scrotal condition is less likely as not related to prostate cancer, and is at least as likely as not associated with an acute infectious process.

At his June 2014 Board hearing, the Veteran testified that he did not have any breathing problems before he went into service.  He stated that he had a cough throughout service, went to the hospital numerous times, and was told he had a breathing problem and there was not much that could be done for him.  The Veteran testified that he could only have been exposed to asbestos in service if it was in insulation that was wrapped around airplane parts, but he really did not know if it was in the insulation.  The Veteran testified that after service he saw little hometown doctors, and that he does not have any records from those years because they are all dead.  The Veteran's wife testified that the Veteran has had a breathing problem since the time she met him in 1968. 

With respect to his prostate, the Veteran denied prostate problems prior to service.  He stated he had a problem with the scrotum in service and had an examination for it, but does not remember what was found.  However, he also testified that he did not report his lung problem or scrotum problem because he was told he would have to stay past his discharge date.  The Veteran testified that he saw private doctors after service and had a massage.  Since his prostatectomy in April 2010 due to prostate cancer, he has suffered with excessive urine leakage, erectile dysfunction, and Peyronie's disease.  The Veteran states he was first seen in the 1970s at VA with a little urine leakage and dribbling.  The Veteran clarified that the prostate problem he is referring to in service is the urinary dribbling.  He said it was not constant, but he noticed it a little more and more after he got married and went to see VA about it.  The Veteran's wife testified that the Veteran told her at the time they were married that when he went to the bathroom his urine stream was slow and kept going.

The Board sought a medical opinion concerning the Veteran's lung disability that was provided in February 2015.  After a very thorough review of the Veteran's claims file and medical history, and a review of the medical literature, the physician opined that the Veteran's granuloma found on chest x-ray is less likely than not a result of any in-service event.  The physician also opined that the Veteran's lung conditions (asthma and COPD) are at least as likely as not a result of a tendency towards atopic disease and aging. 

The physician's rationale was that the earliest finding of granuloma by x-ray was in August 1976.  She noted that chest x-rays performed at the end of service in February 1967 and with enlistment in the National Guard in October 1972 do not show the granuloma, so it appears that the granuloma became a finding sometime between 1972 and 1976.  She noted that the finding of a granuloma by x-ray is an extremely common occurrence and does not imply any lung disability.  The granuloma is purely an x-ray phenomenon that occurs as a residual of a low grade, subclinical lung infection.  The low grade infection does not damage the lung tissue or function in any way, but merely leaves a calcified nodule as residual.  Thus, the granuloma appears to have become a finding several years after the Veteran's military service and granulomas are not associated with any lung symptoms or lung damage.

The physician's rationale that the Veteran's lung conditions are at least as likely as not a result of a tendency towards atopic disease and aging was that the Veteran had symptoms of allergic rhinitis dating back to the 1970s, which identifies him as someone with a tendency towards allergies/atopic disease, usually an inherited state.  It is common for those with allergies to later develop asthma, or vice versa.  Therefore, she concluded that it is more likely than not that his later development of asthma is related to atopy, rather than to conditions or substances encountered during military service.

With respect to the article submitted by the Veteran in June 2014 entitled Exposure to Petroleum Hydrocarbon:  Implications in Lung Lipid Peroxidation and Antioxidant Defense System in Rat, the physician noted that the findings imply that exposure to petroleum hydrocarbons by inhalation is a risk factor in the pathophysiology of pulmonary dysfunction.  She emphasized that the findings imply, but do not prove that hydrocarbon exposure is bad, and that implication and proof are different.  She also emphasized that, saying exposure is a risk factor, is not the same as saying that exposure is the cause of pulmonary dysfunction.  In many diseases there are multiple risk factors considered to be causative agents.  Risk factors can and do add up, but that is not the same as being able to say that inhaled hydrocarbons caused a given case of lung dysfunction.  She concluded, that for this Veteran, given his history of atopic disease, she can say with assurance that his genetics are a bigger risk factor for eventual lung disease than any inhalation of fumes 50 years ago.  She also noted that the Veteran's in-service exposure to hydrocarbon vapors would not have been to the concentrations used in the rat research project.

The physician also pointed out that the Veteran's lung examinations were completely clear at his separation in February 1967 and enlistment in the National Guard in October 1972.  Additionally, in October 1972, the Veteran described himself to be in good health and had no cough, shortness of breath, or wheezing.  Thus, even if the Veteran did have some exposure to vapors during his service, no lung damage had been done.  She also noted that lung testing at the time of the Veteran's SSA disability claim was very nearly normal, and PFTs in February 2013 still look pretty good.  She stated that the Veteran has mild obstructive changes only showing up in the last several years, showing the effect that aging has on every person's lung function.  In sum, she determined that the data do not support the premise that the Veteran suffered lung damage during his time of military service, leading to later disability. 

A March 2015 record in connection with an office visit with Dr. R.R. shows the Veteran reported a history of asthma when he was in the Air Force in 1964.  He reported exposure to triethylchoride, which he used as a solvent to clean parts for jet engines.  The Veteran reported that PFTs were done last at VA and that he was told he had severe COPD.  He reported a history of cough with hemoptysis, but has not had the hemoptysis in years.  He reported his main problem as shortness of breath.   Dr. R.R.'s impression was that the Veteran has daily issues with asthma and shortness of breath that started in the Air Force and that the Veteran was exposed to solvents that may have triggered his asthma.  Dr. R.R. opined that the asthma is more likely than not service related.  It was noted that the Veteran had a prostatectomy in 2010 and does not have good bladder control.  Dr. R.R. opined that prostate cancer was more likely than not related to the Veteran's exposure while in service.  With respect to Peyronie's disease, Dr. R.R. opined that this is probably related to the Veteran's prostate issue and is more likely than not related to his exposure to solvents while in service.   



C.  Service Connection of a Lung Disability

There is no dispute that the Veteran has current diagnoses of asthma and COPD.  As noted above, the Veteran's exposure to jet fuel and cleaning solvents is substantiated by the record.  There is, however, no persuasive medical evidence or credible lay evidence that the Veteran suffered from a chronic lung disability during service or that his current asthma or COPD are caused by his in-service exposure to jet fuel and cleaning solvents.  Thus, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's asthma and COPD are related to his service.  

The Veteran's lungs and chest x-ray were normal at his February 1967 separation examination.  Although he had frequent upper respiratory infections in service and had a chronic cough in 1964 with hemoptysis, the Veteran denied asthma and shortness of breath at separation.  The Veteran's lungs and chest x-ray were also normal in October 1972 at his National Guard enlistment examination, and he denied chronic or frequent colds, asthma, shortness of breath, and chronic cough.

The first documentation of a chronic lung disability begins in the 1980s.  In 1988, treatment records show the Veteran was diagnosed with bronchitis, had complaints of shortness of breath, and was diagnosed with reactive airway disease and questionable extrinsic asthma.  The Veteran continued to complain of shortness of breath and, in January 1991, a physician's assessment was that the Veteran probably had adult onset asthma.  The Veteran has not presented any credible evidence of a chronic lung disability existing prior to 1987, which is approximately twenty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors). 

The Board finds the opinion of the March 2013 VA examiner and the February 2015 VA medical opinion to be highly probative to the question at hand.  In concluding that the Veteran's lung disabilities are less likely as not caused by service, the March 2013 VA examiner explained that the Veteran's lung disabilities are more likely a result of post-service events, including allergic conditions reported in private medical records.  The examiner based his opinions on a very thorough review of the Veteran's entire claims file, a thorough examination of the Veteran, and a review of the medical literature.  He also included an adequate rationale for the opinions expressed.

Similarly, the physician providing the February 2015 VA medical opinion concluded that the Veteran's lung disabilities are more likely a result of atopic disease and aging, than to substances encountered during military service.  In support of this opinion, she cited the Veteran's normal lung examinations at separation in 1967 and in 1972, nearly normal lung function in 1992, only mild obstructive changes in 2013, and symptoms of allergic rhinitis dating back to the 1970s.  The physician also explained that the granuloma that was present on x-ray appeared several years after the Veteran's separation from service and is not associated with lung damage.  The physician based her opinions on a very thorough review of the Veteran's entire claims file, thorough consideration of the Veteran's statements, and an analysis of all the available data, and provided a very extensive rationale for her opinions.  

The Board acknowledges that the Veteran has submitted a positive nexus opinion relating his current symptomatology to an event in service.  In a January 2012 letter and in March 2015 medical records, Dr. R.R. states that the Veteran's asthma more likely than not started during the Veteran's military service and was caused by in-service exposure to solvents.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

An adequate examination requires that the examiner providing the report or opinion be fully cognizant of the veteran's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  There is no evidence of record that Dr. R.R. reviewed the Veteran's claims file.  Thus, Dr. R.R. was basing his opinion solely on the Veteran's reported history.  If Dr. R.R. had reviewed the Veteran's claims file and/or past medical records, he would have seen that the Veteran's lungs were normal at separation, and in 1972, and the Veteran had only mild COPD in 2013, not severe COPD as the Veteran stated.  Dr. R.R. also did not explain the medical relationship between the Veteran's in-service exposure to solvents and his asthma, or provide any rational for his opinion.  Thus, Dr. R.R.'s opinion is without any probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that, at the Veteran's June 2014 Board hearing, the Veteran's representative stated that he would not consider UpToDate a credible source.  He said that he is not a doctor, but noted that the purpose of UpToDate is to treat patients, not to help diagnose or to provide rationale.  As for the March 2013 examiner's reliance on UpToDate medical research, the examiner, a physician, is competent to determine the value of medical research.  38 C.F.R. § 3.159(a)(1) (2015) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  As to the medical literature itself, the Court has recognized that research into medical literature is a valid source of data on which to base a medical opinion, and review of medical literature is a means by which a medical examiner can acquaint him or herself with necessary and sufficient facts on which to base a medical opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("The examiner may also have an obligation to conduct research in the medical literature. . . ."); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that the Board is entitled to presume competence of a VA examiner). 

Several items of medical literature have been submitted to connect the Veteran's lung disabilities to his active duty service.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional, among other things.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with a doctor's statements was "adequate to meet the threshold test of plausibility").  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

The Board finds the medical literature submitted to be of minimal probative value due to lack of specificity to the Veteran.  Dr. R.R. did not consult any of the literature in formulating his opinion.  The physician who provided the February 2015 VA medical opinion provided a very detailed explanation as to why the article entitled Exposure to Petroleum Hydrocarbon:  Implications in Lung Lipid Peroxidation and Antioxidant Defense System in Rat is not relevant with respect to the Veteran's lung disabilities.  That discussion is set forth above and will not be repeated.  While the information entitled Deployment Related Exposures - War Related Illness and Injury Study Center (WRIISC) submitted in May 2010 from VA's website states that too much exposure to some industrial solvents can cause short-term or long-term health effects, the information does not list any specific diseases or symptoms associated with the exposure.  It is highlighted that asthma and COPD have been linked to full-body exposure to mustard agents, but there is no evidence that the Veteran has been exposed to mustard agents.  The information also states that scientific research on long-term effects of exposure to jet fuel is not conclusive.  Some research has shown there is the potential for health problems (for example, lung and heart effects) if an individual is exposed to high amounts of fuel exposure for a long period of time.  However, there is no information on what constitutes high amounts of fuel exposure for a long period of time or evidence concerning whether this Veteran would meet such criteria.  The information entitled Carbon tetrachloride from the United States Environmental Protection Agency website submitted in February 2013 states that the primary effects of carbon tetrachloride in humans are on the liver, kidneys, and central nervous system; however, there is no mention of long-term respiratory effects or effects on the prostate.  Crucially, the February 2015 VA examiner specifically found that given the Veteran's history of atopic disease, his genetics were a bigger risk factor for eventual lung disease than any inhalation of fumes 50 years ago.  As such, the Board finds that the March 2013 VA examiner's opinion and the February 2015 VA medical opinion outweigh the minimal probative value of the medical literature provided, which is not specific to the Veteran or his symptoms. 

The Board notes that, at the Veteran's June 2014 Board hearing, the Veteran's representative contended that the Veteran might have a lung disability as the result of in-service asbestos exposure.  However, the Veteran testified that he could only have been exposed to asbestos in service if it was in insulation that was wrapped around airplane parts, but he really did not know if it was in the insulation.  There is evidence of record that the Veteran had post-service exposure to asbestos, but he denied that he ever installed asbestos insulation.  Most importantly, there is no medical evidence of record that the Veteran has a lung disability associated with asbestos exposure.  Thus, the Board finds the representation's contention that the Veteran has a lung disability as the result of in-service asbestos exposure to be without merit.  

The Board acknowledges the Veteran's assertions that his lung disabilities began in service.  The Veteran is competent to describe his coughing, wheezing, and shortness of breath, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board cannot find the Veteran credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran submitted a list of doctors at his hearing that he alleges he saw in 1967 through 1970 for breathing problems and a cough.  The Board notes that the Veteran has been inconsistent about whether or not his lung disabilities began in service.  For example, the Veteran stated in July 2010 that his lung disabilities began in the 1970s and did not manifest while on active duty.  In contrast, the Veteran has stated that he had breathing problems in service, but he did not report them because he was told he would have to stay past his discharge date to have them assessed.  See August 2011 Notice of Disagreement.  He also stated in the August 2011 Notice of Disagreement that when he joined the Air National Guard in 1972 he said he had breathing problems, but the recruiter told him that if they recorded all of his problems, the National Guard would not take him.  At his June 2014 Board hearing, the Veteran testified that he went to the hospital in service and was told he had breathing problems, but there was nothing that could be done.  

On his February 23, 1967 separation Report of Medical History, the Veteran reported ear, nose, and throat trouble; running ears; hearing loss; chronic or frequent colds; severe tooth or gum trouble; sinusitis; chronic cough; frequent indigestion; stomach, liver, or intestinal trouble; appendicitis; piles or rectal disease; recent gain or loss of weight; foot trouble; motion sickness; frequent trouble sleeping; depression or excessive worry; nervous trouble of any sort; and coughing up blood.  The Veteran specifically denied asthma and shortness of breath.  Given the Veteran's very detailed and extensive list of complaints at separation, the Board cannot find it plausible that the Veteran was suffering from asthma or symptoms of asthma during service or at discharge but chose only not to complain about these problems. 

Moreover, the Board notes that the Veteran's claims file contains private treatment records from 1970 in to the 1980s.  These records show that the Veteran actively sought medical treatment when necessary and provided a detailed medical history of his ailments on numerous occasions.  Yet, there is no documented care for asthma or shortness of breath in those records until 1987.  Unfortunately, the Board cannot find it plausible that the Veteran would provide a medical history on multiple occasions that notes other injuries and medical problems, but neglect to include any mention of shortness of breath or a chronic lung disability.  As such, the Board must find the Veteran's statements that he had shortness of breath and a chronic lung disability in service and shortly thereafter are not credible.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

It is important to point out that the Board does not find that the Veteran's lay statements of in service shortness of breath and a chronic lung disability lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which shows that the Veteran did not complain of chronic problems with shortness of breath until 1987, and the Veteran's own statements in his 1992 SSA disability application that he had a breathing problem for three years and in the course of treatment in January 1991 that his trouble breathing began in the past two years.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").  

Moreover, a contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the February 1967 separation examination, which notes the Veteran had normal lungs and no asthma, or shortness of breath, is accepted as the credible and accurate account of the Veteran's lungs at separation.

Unfortunately, because of the conflicting and inconsistent statements on the part of the Veteran, the Board cannot find the Veteran's statements regarding the date of onset of his asthma or COPD reliable and persuasive.  Consequently, the Veteran's lay evidence regarding the date of onset must be deemed not credible.  With respect to the lay statements provided by the Veteran's wife, the Board finds that she is competent to report the symptoms that she observed, such as that the Veteran had a chronic cough or was short of breath.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, she did not meet the Veteran until after service in 1968.  Thus, the Board finds the evidence contemporaneous to the Veteran's service in his separation examination and medical history that show no lung disability in service more probative due to its proximity to service.  

Moreover, it is now well established that lay persons without medical training are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  The present case does not present an issue that may be satisfied by lay testimony alone.  Coughing and shortness of breath can have many causes.  Asthma and COPD require medical testing to diagnose and medical expertise to determine their etiology.  Thus, the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As there is no evidence that the Veteran or his wife have any medical expertise, the Board finds that they are not competent to diagnose the onset or cause of the Veteran's asthma or COPD.

For the reasons set forth above, the Board finds the March 2013 opinion by the VA examiner and the February 2015 VA medical opinion (which were accompanied by detailed supporting rationales) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his asthma and COPD, and Dr. R.R.'s opinion.

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's lung disabilities (asthma and COPD) were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service, including as due to exposure to jet fuel and solvents in service.  Accordingly, service connection for a lung disability is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Service Connection of Residuals of Prostate Cancer and a Bladder Disability

The Board finds the most probative evidence supports the conclusions that the Veteran's prostate cancer is not related to in-service exposure to jet fuel and solvents and the Veteran's bladder disability did not manifest in service, is not related to in-service exposure to jet fuel and solvents, and is not secondary to any service-connected disability.  

At the Veteran's February 1967 separation examination and October 1972 National Guard enlistment examination, the Veteran's genitourinary system was normal and he did not complain of any urinary, bladder, or prostate symptoms.  The first documented complaint of a prostate disability is in June 1975, eight years after separation from service.  The next documented complaint of a prostate disability is sixteen years later in October 1991.  There is no mention of a prostate disability, bladder disability, or urine leakage and dribbling in the Veteran's 1992 application for SSA disability benefits.  The first specific complaint of difficulty stopping his urine stream is in November 2006.  His prostate was enlarged at that time and the assessment was prostatitis.  In September 2007, the Veteran reported difficulty starting and stopping his urine stream.  In March 2008 and October 2008, the Veteran denied difficulty with urination and dribbling.  The Veteran had elevated PSA levels in June 2009 and December 2009 and was diagnosed with prostate cancer in 2010, more than forty years after separation from service.  He underwent a prostatectomy in April 2010.  The Veteran noted he had some post-void dribbling and mild erectile dysfunction prior to surgery, but suffers from bladder leakage and dribbling, erectile dysfunction, and Peyronie's disease since his prostatectomy.

The Board notes that part of the Veteran's period of service was during the Vietnam era so the Veteran could be entitled to certain presumptions regarding tactical herbicide exposure.  38 C.F.R. §§  3.307(a), 3.309(e) (2015).  However, the Veteran's DD 214 shows that the Veteran did not have any foreign and/or sea service.  In addition, the Veteran has not alleged tactical herbicide exposure during his service.  Thus, the Board finds that service connection for prostate cancer on a presumptive basis due to tactical herbicide exposure is not warranted because the Veteran had no Vietnam service.

The Board finds the opinion of the March 2013 VA examiner to be most probative to the questions at hand.  In concluding that the Veteran's prostate cancer is less likely as not caused by service, the March 2013 VA examiner explained that the Veteran's prostate cancer is more likely due to the aging process.  The examiner also explained that the Veteran's reported in-service scrotal complaint was most likely associated with an acute infectious process, and less likely related to prostate cancer.  The examiner based his opinions on a very thorough review of the Veteran's entire claims file, a thorough examination of the Veteran, and a review of the medical literature.  

The Board acknowledges that Dr. R.R. stated in a January 2012 letter and in March 2015 medical records that the Veteran's prostate cancer is more likely than not the result of in-service exposure to solvents.  He also opined that the Veteran's Peyronie's disease is probably related to the Veteran's prostate issue and is more likely than not related to his exposure to solvents while in service.  However, Dr. R.R. did not explain the medical relationship between the Veteran's in-service exposure to solvents and the Veteran's prostate cancer, or provide any rationale for his opinions.  Accordingly, the Board finds the opinion of Dr. R.R. to be of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Several items of medical literature also have been submitted to connect the Veteran's prostate cancer to his active duty service.  However, the Board finds the medical literature to be of minimal probative value due to a lack of relevance and lack of specificity to the Veteran.  Dr. R.R. did not consult any of the literature in formulating his opinions.  The article received in June 2010 entitled Some cancer rates higher in military from the June 2009 Army Times summarizes a new study, which shows that while active-duty service members have a lower rate of cancer overall than civilians, they have double the rates of prostate cancer.  The authors examined active-duty service members between 1990 and 2004 and suggested that prostate cancer rates rose during this period as a result of troop exposure to depleted uranium.  This article is not relevant in the present case because the Veteran was not on active duty between 1990 and 2004 and there is no evidence that he was exposed to depleted uranium.  The actual result of the research described in an article received in June 2014 and entitled Prostate cancer risk from occupational exposure to polycyclic aromatic hydrocarbons [PAH] interacting with the GSTP1 lle105VAL polymorphism from Cancer Detection and Prevention in October 2006 is that "[n]either carriage of the GSTP1 VAL105 variant allele nor occupational PAH exposure was significantly associated with prostate cancer."  The authors concluded that their research "results suggest men who carry the GSTP1 VAL105 variant and are exposed at high levels to occupational PAH have increased risk for prostate cancer."  However, there is no evidence of record that the Veteran carries the variant or meets the criteria for high levels of PAH exposure.  As discussed above, a suggestion of a link is very different from a causal connection.  As such, the Board finds that the March 2013 VA examiner's opinion outweighs the minimal probative value of the medical literature provided, which is not specific to the Veteran or his symptoms.

The Board acknowledges the Veteran's assertions that his prostate and bladder disabilities began in service.  The Veteran is competent to report difficulties urinating, urine leakage, and urine dribbling because he can observe that through his senses.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)).  While the Veteran is competent to describe these urinary symptoms, the Board unfortunately cannot find the Veteran credible in his assertions as to the onset or etiology of his prostate or bladder disabilities.  As discussed above, in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran has been vague and inconsistent about the prostate and bladder disabilities he was experiencing and their onset.  In July 2010, the Veteran stated that he has experienced difficulties with his prostate since the early 1970s, and that the problems did not manifest during service.  Then, in his August 2011 Notice of Disagreement, the Veteran stated that he had problems in his scrotum in service, but he did not report them because he was told he would have to stay past his discharge date to have them assessed.  He also stated that a urologist confirmed prostate problems a few months after being discharged.  In addition, he stated that when he joined the Air National Guard in 1972 he said he was seing a doctor for prostate treatment, but the recruiter told him that if they recorded all of his problems, the National Guard would not take him.  At his June 2014 Board hearing, the Veteran testified he had a problem with his scrotum in service and had an examination for it, but does not remember what was found.  The Veteran's hearing was the first time that he stated the prostate symptoms of which he was complaining in service were urine leakage and dribbling.  These symptoms are very different from his prior complaints of scrotal symptoms during service.  The Veteran submitted a list of doctors at his hearing that he alleges he saw in 1968 and 1970 for his prostate.  

As discussed above, the Veteran reported numerous complaints on his February 1967 separation Report of Medical History, but did not report any prostate, urinary, or bladder symptoms.  The Veteran specifically denied frequent or painful urination.  Again, given the Veteran's very detailed and extensive list of complaints at separation, the Board cannot find it plausible that the Veteran was suffering from any prostate, urinary, or bladder symptoms while in service or at the time of his discharge but chose only to not complain about these problems.  The first report of prostate treatment was in June 1975 and there was no mention of any prior treatment or recurrent prostatitis.  As noted above, the Veteran's private treatment records from the 1970s and 1980s show that the Veteran actively sought medical treatment when necessary and provided a detailed medical history of his ailments on numerous occasions.  Unfortunately, the Board cannot find it plausible that prostate treatment the Veteran had just after service would not be reflected in these records.  As such, the Board must find the Veteran's statements that he had prostate, bladder, and/or urinary symptoms in service or shortly thereafter and ever since service are not credible.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

Again, the Board notes that it does not find that the Veteran's lay statements that he had prostate, bladder, and/or urinary symptoms in service or shortly thereafter and ever since service lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, the lay statements are found to lack credibility because they are internally inconsistent, inconsistent with the Veteran's conduct, and inconsistent with the credible medical evidence of record.  With respect to the lay statements provided by the Veteran's wife, the Board finds that they are not persuasive because she is relating what the Veteran told her which the Board has found to be unreliable.  

As discussed above, it is well established that lay persons without medical training are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The present case does not present an issue that may be satisfied by lay testimony alone.  Prostate, bladder, and/or urinary symptoms and prostate cancer can have many causes.  They require medical testing to diagnose and medical expertise to determine their etiology.  Thus, the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As there is no evidence that the Veteran has any medical expertise, the Board finds that he is not competent to diagnose the onset or cause of his prostate, bladder, and/or urinary symptoms and prostate cancer.

For the reasons set forth above, the Board finds the March 2013 opinion by the VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his prostate, bladder, and/or urinary symptoms and prostate cancer, and Dr. R.R.'s medical opinion.

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's prostate, bladder, and/or urinary symptoms and prostate cancer were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service, including as due to exposure to jet fuel and solvents in service.  Accordingly, service connection for residuals of prostate cancer and a bladder disability are not warranted.  See 38 C.F.R. § 3.303 (2015).

Given that service connection is not in effect for residuals of prostate cancer, there is no legal basis for granting service connection for a bladder disability as secondary to residuals of prostate cancer.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for residuals of prostate cancer is denied.

Entitlement to service connection for a bladder disability is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


